Case 1:18-cv-06278-LDH-RML Document 37 Filed 04/29/20 Page 1 of 3 PageID #: 509




                          UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF NEW YORK

                                                 )
  RALPH PENA, individually and on behalf         ) Civil Action No. 1:18-cv-06278-LDH-RML
  of all others similarly situated,              )
                                                 )
                         Plaintiff,              )
  v.                                             )
                                                 )
  BRITISH AIRWAYS, PLC (UK),                     )
                                                 )
                         Defendant.              )
                                                 )

                                      NOTICE OF APPEAL

        PLEASE TAKE NOTICE that Plaintiff hereby appeals to the United States Court of

 Appeals for the Second Circuit from the Order granting Defendant British Airways, PLC’s

 Motion to Dismiss (Dkt. No. 35), made final by the Clerk’s Judgment Order (Dkt. No. 36),

 entered on April 7, 2020.



 Dated: April 29, 2020                             Respectfully submitted,

                                                   /s/ Jason S. Rathod
                                                   Jason S. Rathod (pro hac vice)
                                                   Nicholas A. Migliaccio (New York Bar No.
                                                   4035838)
                                                   MIGLIACCIO & RATHOD LLP
                                                   412 H Street NE, Ste. 302
                                                   Washington, DC 20002
                                                   Tel: (202) 470-3520
                                                   jrathod@classlawdc.com
                                                   nmigliaccio@classlawdc.com

                                                   Gary S. Graifman
                                                   Jay Brody
                                                   KANTROWITZ GOLDHAMER &
                                                   GRAIFMAN, P.C.
                                                   747 Chestnut Ridge Rd.
                                                   Chestnut Ridge, NY 10977
Case 1:18-cv-06278-LDH-RML Document 37 Filed 04/29/20 Page 2 of 3 PageID #: 510



                                          Tel: (845) 356-2570
                                          Fax: (845) 356-4335
                                          ggraifman@kgglaw.com
                                          jbrody@kgglaw.com
Case 1:18-cv-06278-LDH-RML Document 37 Filed 04/29/20 Page 3 of 3 PageID #: 511




                          UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF NEW YORK

                                                    )
  RALPH PENA, individually and on behalf            ) Civil Action No. 1:18-cv-06278-LDH-RML
  of all others similarly situated,                 )
                                                    )
                         Plaintiff,                 )
  v.                                                )
                                                    )
  BRITISH AIRWAYS, PLC (UK),                        )
                                                    )
                         Defendant.                 )
                                                    )

                                  CERTIFICATE OF SERVICE

        I, Jason S. Rathod, hereby certify that on April 29, 2020, I caused to be filed the

 foregoing “Notice of Appeal” with the Clerk of Court using the CM/ECF system, which caused a

 true and accurate copy to be served upon all attorneys of record.



 Dated: April 29, 2020                                Respectfully submitted,

                                                      /s/ Jason S. Rathod
                                                      Jason S. Rathod (pro hac vice)
                                                      MIGLIACCIO & RATHOD LLP
                                                      412 H Street NE, Ste. 302
                                                      Washington, DC 20002
                                                      Tel: (202) 470-3520
                                                      jrathod@classlawdc.com
